Appeal from an order of the Supreme Court, Westchester County (Adler, J.), dated February 18, 2011, which denied the application of Ewa Rokoszak and Czeslaw Zurawski pursuant to CPLR 325 and 326 to remove related summary proceedings, inter alia, to recover possession of real property and damages for use and occupancy nonpayment pending in the City Court of the City of Yonkers, to the Supreme Court, Westchester County.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the appellants’ application to remove related summary proceedings pending in the City Court of the City of Yonkers, to the Supreme Court, *1010Westchester County. Removal would not have been in the interest of the proper administration of justice because the appellants’ application was made on the eve of trial (see Morrissey v Morrissey, 122 AD2d 840 [1986]), and the City Court, which has jurisdiction over summary proceedings to recover possession of residential premises, is the preferred forum for the resolution of landlord-tenant disputes (see UCCA 203 [a] [8]; see generally Post v 120 E. End Ave. Corp., 62 NY2d 19, 28 [1984]).
The appellants’ contentions regarding the propriety of an order of the City Court of the City of Yonkers which dismissed the counterclaims they asserted in the summary proceedings are not properly before this Court on appeal from the Supreme Court’s order denying their application for removal. Balkin, J.E, Eng, Hall and Sgroi, JJ., concur.